Citation Nr: 9918445	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-00 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of primary atypical right lobe pneumonia.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of acute bronchitis.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for old 
fracture of right ribs.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Comission



WITNESSES AT HEARING ON APPEAL

Appellant, E.M., H.T.


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 


FINDINGS OF FACT

1.  In November 1946, the RO denied service connection for 
residuals of primary atypical right lobe pneumonia; residuals 
of bronchitis; and old fracture of right ribs.  The veteran 
was told of this decision by letter dated December 2, 1946, 
and he did not appeal.

2.  At the time of the November 1946 rating decision, the RO 
had of record a portion of the veteran's service medical 
records, including his entrance and separation physical 
examination reports and his records showing treatment for 
nasopharyngitis, bronchitis, malaria, and pneumonia in 
service.

3.  Since the December 2, 1946 notice of denial, the 
following records have been received: service clinical 
records showing treatment for nasopharyngitis, bronchitis, 
malaria, and pneumonia in service; service clinical records 
showing treatment for other conditions not in issue; 
testimony of the veteran and friends at a hearing; the 
statement of a private doctor dated in October 1946 showing 
that the veteran had been sick for four or five days of an 
unspecified illness; private treatment records dated from 
1980 to 1998 for treatment of various lung conditions and a 
heart disorder; statements from three private doctors 
detailing treatment of bronchitis or lung congestion on five 
occasions in the early 1980s and three occasions in 1993 and 
1994; and lay statements from friends and relatives of the 
veteran as to his health following service.

4.  Evidence received since December 2, 1946 is either 
cumulative or does not bear directly and substantially on the 
issue of whether there is any relationship between any of the 
veteran's current lung disorders and any disease or injury in 
service.

5.  None of the evidence received since December 2, 1946 has 
dealt with residuals of an old fracture of the right ribs.


CONCLUSIONS OF LAW

1.  The RO's November 1946 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (1998).

2.  Evidence received since the November 1946 rating decision 
is not new and material, and the claims for service 
connection for residuals of pneumonia, residuals of 
bronchitis, and old rib fracture, right are not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original claim for compensation or 
pension in October 1946.  In his application, he indicated 
that he was making a claim for "lung and bronchial" and 
that the date the condition began was September 1943.  The RO 
requested the veteran's service medical records.  The RO 
received the following service medical records in November 
1946:

(1)  Report of Physical Examination and 
Induction, May 1943.  It listed as 
musculoskeletal defects an old fracture 
of the ribs, right side.  The lungs were 
normal, and chest x-ray was normal.  The 
veteran reported a history of injury to 
the right knee.

(2)  Medical card for admission to 
hospital on June 9, 1943 for treatment of 
nasopharyngitis, catarrhal, acute.  The 
veteran was discharged to duty, improved, 
on June 14, 1943.

(3)  Medical card for admission to 
station dispensary on August 30, 1943 for 
suspected pneumonia, with a temperature 
of 100.4.  He was transferred to 
Jefferson Barracks Station Hospital on 
August 31, 1943.

(4)  Medical card for admission to 
Station Hospital on August 31, 1943 for 
pneumonia, primary, atypical, right lower 
lobe, cause undetermined.  He was 
discharged to duty on September 25, 1943.

(5)  Medical card for admission to 
station dispensary on October 11, 1943 
for bronchitis, acute, catarrhal, with a 
temperature of 97.8.  He was discharged 
to duty on October 14, 1943.

(6)  Report of Physical Examination of 
Enlisted Personnel Prior to Discharge, 
Release from Active Duty or Retirement, 
dated February 14, 1946.  Under the 
statement and medical history of 
examinee, in the list of all significant 
diseases (Block 11) was listed (1) 
history of pneumonia, September 1943, 
Jefferson Barracks, Hospitalized station 
hospital one month; present condition, 
residual bronchitis.  Present defect was 
marked "yes."  Also listed was (2) 
history of malaria, India, 1944, 
hospitalized field hospital 9 days; 
present condition, no recurrence, stopped 
Atabrine 1 February.  A knee injury in 
July 1943 was noted, with no symptoms at 
present.  Under the record of physical 
examination, the examiner noted item 11 
in the medical history given by the 
veteran, and stated there were no 
abnormal findings as to the lungs, and 
chest x-ray was negative.  There were no 
objective findings of musculoskeletal 
defects.

In a rating decision dated November 26, 1946, the RO denied 
entitlement to service connection for old fracture of ribs, 
right; residuals of pneumonia, primary, atypical, right lobe; 
and residuals of acute bronchitis.  The RO found that the 
first condition had not been incurred in or aggravated by 
service, and that the pneumonia and bronchitis residuals were 
not shown on last examination.

The veteran was notified of the rating decision and of his 
appeal rights by letter dated December 2, 1946.

On the same day as the notice of rating decision was mailed 
to the veteran, additional service medical records were 
received.  These included the following:

(a)  Clinical Record Brief for Station 
Hospital, Fort Snelling, Minnesota, for 
admission June 9, 1943, for 
nasopharyngitis, catarrhal, acute.  
Disposition was to duty, recovered, on 
June 14, 1943.

(b)  Clinical Record Brief for 685th Clr 
Station Hospital, for admission August 
17, 1944, for nasopharyngitis, acute, 
catarrhal, severe.  Disposition was to 
duty, improved, on August 26, 1944.

(c)  Clinical Record Brief for 685th Clr 
Station, for admission September 29, 
1944, for malarial fever, benign, tertian 
(P. vivax demonst.).  Disposition was to 
duty, improved, on October 8, 1944.

Received on December 9, 1946, was the following record:

(d)  Clinical Record Brief for Station 
Hospital, Jefferson Barracks, Missouri, 
for admission August 31, 1943, for 
pneumonia, primary atypical, right base, 
etiology undetermined.  Disposition was 
to duty, improved, on September 25, 1943.

In August 1947, the RO received the following supplemental 
reports:

(e)  Record dated September 29, 1944, for 
F.U.O. (follow up on) temperature 101, at 
Lekhapani Dispensary.  The diagnosis was 
malarial fever, benign, tertian, P. vivax 
demonstrated.  Disposition was to duty on 
October 8, 1944.

(f)  Record dated August 17, [1944] for 
nasopharyngitis, temperature 102, at 
Lekhapani Dispensary.  The diagnosis was 
nasopharyngitis, acute, catarrhal, 
severe, and disposition was to duty on 
August 26, 1944.

On August 26, 1947, the rating board completed a rating sheet 
showing that it had considered the service medical records 
received since the original rating decision, and that the 
veteran's initial claim for compensation was not supported by 
evidence indicating a reasonable probability of a valid 
claim, and that no examination or other rating action was in 
order.  There is no indication that the veteran was informed 
of this action by the rating board.

Thereafter, on September 9, 1947, the RO received a 
supplemental report from the Adjutant General's Office (AGO), 
containing the following records:

(g)  Treatment record for Pubis 
pediculosis dated October 22, 1943.

(h)  Treatment summary for the following:  
laceration of the shin of the right leg, 
August 13, 1943; cold, temperature 98.6, 
August 14, 1943; redress right shin, 
August 16, 1943; pharyngitis, acute 
catarrhal, August 30, 1943; Rales of left 
[sic] lower lung, kept at Jefferson 
Barracks Station Hospital, August 31, 
1943; return to duty, September 25, 1943; 
bronchitis, October 11, 1943; return to 
duty, October 14, 1943.

On September 12, 1947, the rating board completed a rating 
sheet in which consideration was given to the AGO clinical 
records noted above, and it was determined that the evidence 
warranted no change in the rating now in effect.  It does not 
appear that the veteran was notified of the decision.


In June 1949, the RO received the following medical records:

(i)  Original of supplemental record, 
Lekhapani Dispensary, for admission 
August 17 with nasopharyngitis, with 
disposition to duty on August 26, 1944.

(j)  Original of supplemental record, 
Lekhapani Dispensary, for admission 
September 29, 1944, for treatment of 
malarial fever, with disposition to duty 
on October 8, 1944.

(k)  Treatment record dated August 30, 
1943 for suspected pneumonia with 
transfer to Jefferson Barracks Station 
Hospital on August 31, 1943.

(l)  Treatment record showing treatment 
from August 31 to September 25, 1943, for 
pneumonia, primary atypical, right lower 
lobe, cause undetermined, with 
disposition to duty.

(m)  Treatment record for bronchitis, 
acute catarrhal, from October 11 to 14, 
1943, with disposition to duty.

(n)  Treatment record for 
nasopharyngitis, catarrhal, acute, from 
June 9 to 14, 1943, with disposition to 
duty, improved.

In October 1997, the veteran submitted a claim for service 
connection.  He stated that he was applying because of 
pneumonia in August and September 1943 which left him with a 
scarred lung, for which he took medication.  The RO sent the 
veteran a letter dated November 4, 1997, advising him of the 
previous denial of service connection for residuals of 
pneumonia, residuals of bronchitis, and old fracture of the 
ribs, right.  He was asked to submit new and material 
evidence to reopen the claim.

In December 1997, the veteran filed a notice of disagreement 
with respect to the denial of service connection for lung and 
bronchial problems.  He enclosed the following records:

(o)  Statement from Frank Harman, M.D., 
dated November 11, 1997, saying that he 
saw the veteran in March 1994 for 
bronchitis and that the veteran is also 
followed by Dr. Touchstone following a 
myocardial infarction.

(p)  Statement from Jimmie L. Smith, 
M.D., dated November 11, 1997, saying 
that he treated the veteran once in 1993 
and once in 1994 for acute and chronic 
bronchitis.  He said that Dr. Touchstone 
had also diagnosed the veteran to have 
COPD (chronic obstructive pulmonary 
disease).  Dr. Smith said he had no 
laboratory data, and the veteran's 
diagnoses were ASHD (arteriosclerotic 
heart disease), COPD, and chronic smokers 
bronchitis.

(q)  X-ray report dated November 9, 1987, 
from Matty Hersee Hospital, showing a 
tentative diagnosis of bronchial problem.  
There was overexpansion of the lungs and 
a calcified granuloma in the right base 
and mild ASHD.  The impression was 
moderate COPD and mild ASHD.

(r)  An x-ray report for Dr. Anderson on 
which the date is partially illegible, 
but appears to be in October in the 
1980s.  There was severe pulmonary 
emphysema, a calcified granuloma in the 
right base, and no infiltrations.

(s)  An x-ray report for Dr. Anderson 
dated in October 1980, in which there was 
a small calcified granuloma in the right 
base, and the lungs appeared to be 
somewhat overexpanded and increased in 
radiolucency.  The impression was mild to 
moderate chronic obstructive lung 
disease.

On January 2, 1998, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for residuals of 
pneumonia, residuals of acute bronchitis, or old fracture of 
the ribs, right.  

The veteran testified at a hearing at the regional office in 
May 1998.  The veteran testified as to his current 
respiratory problems.  He testified that, following his 
treatment for pneumonia, he was told he would not be able to 
go back to active duty, but his unit was preparing to go 
overseas, and he asked to go overseas with his unit, and he 
was permitted to do so.  He said it was a mistake, because 
they landed in North Africa, and it was muddy and rainy and 
cold, and he had a relapse.  He said he continued to have 
problems with bronchitis in service and after service.  He 
said a note from Dr. R.F. Spears, his family doctor indicated 
that he had to have a note for some reason, but he did not 
remember why he had the doctor's note.  The veteran said that 
Dr. Spears died shortly after writing him the note, and he 
had no other records from him, or from the first five or six 
doctors who treated him.  A friend of the veteran testified 
that she had known him since childhood, and she remembered 
that he had trouble breathing right after service.  She said 
she was a registered nurse, but she had no medical training 
at the time the veteran was discharged from service.  She 
said she was never involved in his treatment.  Another 
witness testified she worked for the veteran for over 33 
years, beginning in 1956.  She said he sometimes had trouble 
breathing, and he took antibiotics and Robitussin.  The 
veteran stated that Dr. Lee told him his lungs looked like he 
had tuberculosis as a child.  The veteran submitted the 
following record at the hearing:

(t)  Handwritten note signed R.F. Spears, 
M.D., and dated October 10, 1946, saying 
the veteran had been sick for a period of 
four or five days and unable to tend to 
business, "so he is OK now."

The RO attempted to obtain the veteran's private treatment 
records, and the following were received:

(u)  Letter dated July 8, 1998, from W.J. 
Anderson, III, M.D., saying that the 
veteran was in the office on October 20, 
1980, for congestion in his lungs.  He 
had a history of wheezing for one week, 
and scars in the right lung.  One week 
later, he was improved but still had a 
cough and was told to return in two 
months with a chest x-ray.  In March 18, 
1993 [sic], the veteran was told to take 
Keflex and Dimetapp, as he was on 
September 30, 1983, for a bad cold.  In 
October 1983, the veteran was seen for a 
follow-up, and he was doing well.

(v)  X-ray report dated October 23, 1991, 
for thallium stress test for E.A. 
Touchstone, M.D.

(x)  Progress notes from Meridian Medical 
Associates dated from October 1991 to 
February 1998.  In November 1993, the 
veteran called complaining of a 
productive cough and fever of two days' 
duration.  It was recommended that he see 
his primary physician.  In March 1994, he 
was seen with a cough and congestion.  It 
was noted that he was a smoker who 
reported having quit the previous week.  
On examination, there were decreased 
breath sounds in both bases, with no 
rales or wheezing.  Chest x-ray showed 
some scarring in the bases.  Dr. Anderson 
felt the changes were all chronic.  The 
veteran was seen the following week and 
was feeling better.  He reported he had 
not smoked in one week.  On examination, 
his chest had improved considerably.  In 
May 1995, it was reported that the 
veteran had quit smoking completely.  His 
lungs were clear on examination.  In May 
1996, the veteran had no shortness of 
breath, and he continued not to smoke.  
Lungs were clear on examination.  A note 
dated November 11, 1997, indicated that 
Dr. Harman reviewed the veteran's records 
to see how many times he had been treated 
for bronchitis, and he found one 
treatment.  In December 1997, the veteran 
was seen with a cough and congestion and 
sinus pressure of four days' duration.  
There were decreased sounds in the lung 
bases, but no wheezing and no rales.  
Medication was prescribed, and no 
diagnosis was given.  

(y)  Records from Kemper County Medical 
Center consisting of the following:  (1)  
treatment notes dated December 17, 1993; 
February 18, 1994; and November 10, 1997, 
showing diagnoses of COPD and ASHD; (2)  
letter dated May 5, 1994, from Dale A. 
Touchstone, M.D., to Jim Smith, M.D., 
providing an assessment of the veteran's 
cardiac condition, and noting that the 
veteran had some exertional dyspnea and 
his lungs were clear; (3)  Letter dated 
May 5, 1993, from Dr. Touchstone to Dr. 
Smith, providing cardiac assessment and 
noting that the veteran continued to 
smoke one-half pack of cigarettes a day 
and that lungs were clear on examination; 
(4)  Letter dated January 28, 1992, from 
Dr. Touchstone to Dr. Smith, providing 
cardiac assessment, and reporting that 
the veteran smoked a pack of cigarettes a 
day and lungs were clear on examination; 
(5)  Letter dated May 2, 1992, from Dr. 
Touchstone to Dr. Smith, noting that the 
veteran continued to smoke one-half pack 
of cigarettes a day, and his lungs were 
clear; (6)  Letter dated December 18, 
1991, from Dr. Touchstone to Dr. Smith, 
for follow-up on cardiac status after an 
angioplasty, noting that the veteran's 
lungs were clear, with decreased breath 
sounds; (7)  Letter dated November 25, 
1991, from Dr. Touchstone to Dr. Smith 
regarding cardiology assessment in which 
it was noted that lungs were clear; (8)  
Letter dated November 17, 1991, from Dr. 
Touchstone to Dr. Smith regarding the 
veteran's admission with a myocardial 
infarction and enclosing a history and 
discharge summary; (9)  Letter dated 
November 13, 1991, from Dr. Touchstone to 
Dr. Smith, reporting on the veteran's 
cardiac care; (10)  Cardiac 
catheterization report dated in November 
1991; (11)  History and physical 
examination for hospitalization for 
inferior posterior myocardial infarction 
in October 1991, with a past medical 
history of COPD/smoker noted; and (12)  
Letter dated October 23, 1991, from Dr. 
Touchstone to Dr. Smith, concerning the 
veteran's ischemic heart disease.

(z)  Laboratory and test results from 
Meridian Medical Associates dealing 
primarily with tests relating to cardiac 
condition, but also including the 
following: (1) chest x-ray report dated 
March 8, 1994, with an impression of 
extensive chronic obstructive pulmonary 
disease with no definite active 
inflammatory change seen; (2)  pulmonary 
function tests dated February 21, 1994, 
with an impression of moderate airway 
obstruction with spirometry improving 
post bronchodilator; (3) history and 
examination report dated June 5, 1995, by 
Abelardo S. Wee, M.D., relating to a 
recent episode of transient left-sided 
numbness and pain; (4)  echocardiogram 
done May 16, 1995, showing a history of 
pneumonia as a child with scarring of the 
lungs, history of 50 years as a smoker, 
and inferior myocardial infarction three 
years previously; and (5) duplicates of 
treatment notes of Drs. Touchstone, 
Anderson, and Harman.

(aa)  Records from Matty Hersee Hospital, 
including (1) history of cough and 
diagnosis of chronic bronchitis given on 
November 6, 1987; (2) complaint of 
gradual onset of shortness of breath and 
productive cough in the morning and 
inspiratory and expiratory wheezes of 
both lungs, with the left more severe 
than the right, and a diagnosis of COPD 
with bronchitis, given on November 9, 
1987; (3) November 23, 1987, seen again 
for COPD; (4) December 21, 1987, cough 
and shortness of breath were decreasing, 
with diagnosis of COPD; (5) February 19, 
1988, veteran was having no shortness of 
breath and was reporting difficulty 
stopping smoking; (6) May 3, 1988, seen 
for follow-up of emphysema, with no 
complaints of shortness of breath or 
productive cough at the time; (7) July 
14, 1988, seen with history of emphysema 
and discharged with that diagnosis.


On November 19, 1998, the veteran submitted the following lay 
statements:

(bb)  E.J., who worked with the veteran 
for 20 years and said he was frequently 
treated for lung problems.

(cc)  P.W.D., who said he had known the 
veteran since childhood and that the 
veteran had to turn down a job offer 
because of his health and that the 
veteran had been healthy before spending 
time in the service.

(dd)  D.F., the veteran's brother-in-law, 
who said the veteran had trouble 
breathing often when he returned from 
service.

(ee)  The veteran's brother, who said the 
veteran had difficulty breathing which 
often required antibiotics and cough 
syrup.


II.  Legal Analysis

A.  Finality

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
See also, 38 C.F.R. § 2.1008 (1939) (The decision of a duly 
constituted rating board, in a case properly before the 
board, will be final and binding upon all field offices of 
the Veterans' [sic] Administration and will not be subject to 
revision except by duly constituted appellate authorities or 
except as provided in § 2.1009.) 

A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1998).  See also, 38 C.F.R. § 3.1330 
(1939) (A decision of a rating board unappealed within 1 year 
shall be final.)

The filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304 (1998).  See also, 38 C.F.R. § 3.1333 
(1939)  (Additional material and pertinent evidence may be 
submitted within the appeal period, and if submitted, will be 
considered by the rating agency of original jurisdiction and 
an appropriate determination made.  The submission of 
additional evidence will not extend the period in which an 
appeal may be taken.  The appeal period in any event begins 
to run as of the date of notice of the initial decision.)

The veteran was notified of the rating decision denying 
service connection for old fracture of the ribs, right; 
residuals of pneumonia; and residuals of acute bronchitis on 
December 2, 1946.  He did not appeal that decision within one 
year, and it is final.  Additional service medical records 
were received by the RO within a year of the initial denial, 
but those records do not toll the time limit for appeal.

Under regulations in effect at the time, decisions of 
adjudicating agencies of original jurisdiction did not become 
final until the expiration of the time within which an appeal 
might be filed, and evidence received prior to the expiration 
of the appeal period was to be considered by the adjudicating 
agency of original jurisdiction and an appropriate 
determination made.  38 C.F.R. §§ 3.1201(d), 3.1333 (1939).  
The RO did thereafter consider the additional service medical 
records and, in August and September 1947 determined that the 
records provided no basis for revising the prior decision.

Regulations in effect both then and now require that a 
claimant be given notice of disallowance of claims.  
38 C.F.R. § 3.1200 (1939); 38 C.F.R. § 3.103(b) (1998).  The 
record clearly shows that the veteran was notified of the 
denial of his original claim in December 1946.  However, it 
does not reflect that he was notified of the confirmed rating 
decisions in August and September 1947.  Accordingly, the 
Board finds that those decisions lack finality, and the last 
final RO decision is that of which the veteran was provided 
notice on December 2, 1946.

B.  Reopening a Final Claim

The veteran has sought to establish entitlement to service 
connection by reopening a claim denied in 1946.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It requires that the veteran 
have a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108  (West 1991).  When 
the issue is reopening, the question of well groundedness is 
not for determination as a preliminary matter.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998), citing Molloy v. 
Brown, 9 Vet. App. 513, 516 (1996).  It must first be 
determined whether new and material evidence has been 
presented.  When a claimant presents a claim to reopen a 
previously final determination, there are three sequential 
steps that must be followed in analyzing the claim.  The 
first is determining whether, under the criteria set forth in 
38 C.F.R. § 3.156(a), the claimant has presented new and 
material evidence.  If new and material evidence has been 
submitted, the claim is reopened, and the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, and presuming its credibility, the 
claim as reopened is well grounded.  Third, if the claim is 
well grounded, the claim is evaluated on its merits once the 
duty to assist has been complied with.  See Winters v. West, 
12 Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
The specific matter under consideration in this case is 
entitlement to service connection for three claimed 
disabilities.  In order to be considered material, new 
evidence must therefore bear "directly and substantially" 
upon whether the veteran has a current disability that is 
caused or aggravated by a disease or injury in service.

In the RO's consideration of the issue of whether new and 
material evidence had been submitted, it evaluated the 
evidence under a standard that had been articulated by the 
United States Court of Appeals for Veterans Claims (formerly, 
the U.S. Court of Veterans Appeals) (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), in which the Court defined 
new and material evidence to be that which presented a 
reasonable possibility, when viewed in the context of all the 
evidence, of changing the outcome of the previous decision.  
That description of new and material evidence was declared 
invalid by the United States Court of Appeals for the Federal 
Circuit in the case of Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

The Board will address the veteran's claim using the less 
stringent requirements as outlined in VA regulations.  There 
is no prejudice to the veteran in our doing so, because the 
veteran has been provided notice of the regulations in the 
statement of the case, and because the threshold of new and 
material evidence under the regulations is lower than under 
the previously-articulated standard requiring "reasonable 
possibility of a change" in outcome.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).


1.  Old fracture, right ribs

Since the notice of denial of service connection for old 
fracture of the right ribs in December 1946, there has been 
no evidence submitted pertaining to this condition, which was 
merely reported by the veteran as history on his induction 
physical examination.  The veteran has not had any treatment, 
has made no allegations, and has had no disability of the 
right ribs noted on any chest x-ray.  

The information that is currently before the Board regarding 
the veteran's right ribs is exactly the same information that 
was before the RO in 1946.  The veteran has presented no new 
and material evidence, and the claim of entitlement to 
service connection for old fracture of right ribs has not 
been reopened.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

2.  Residuals of pneumonia and residuals of acute bronchitis

Since the RO's original denial of entitlement to service 
connection for residuals of pneumonia and residuals of 
bronchitis in 1946, the RO received a number of service 
medical records and private medical records, enumerated 
above.

With respect to the service clinical and AGO reports received 
by the RO after the November 1946 rating decision, the 
following are cumulative: (a) clinical record for 
nasopharyngitis in June 1943; (c) clinical record for 
malarial fever in September/October 1944; (d) clinical record 
for pneumonia in August/September 1943; (e) diagnosis of 
malarial fever in September/October 1944; most of (h) 
treatment summary.  They deal with the same conditions and 
same treatment periods already of record when the RO made its 
original determination, and they are therefore not new.  
38 C.F.R. § 3.156(a).  That part of the treatment summary (h) 
which deals with laceration of the right shin and a cold is 
not material, in that it relates to no condition in issue.  
Likewise, the following are cumulative and not new: (j) 
supplemental record of treatment for malaria in 
September/October 1944; (k) treatment record for suspected 
pneumonia in August 1943; (l) treatment record for pneumonia 
from August/September 1943; (m) treatment for bronchitis in 
October 1943; and (n) treatment record for bronchitis in June 
1943.

The following service clinical records are new, but they are 
not material, as they relate to no condition in issue: (b) 
clinical record for nasopharyngitis in August 1944; (f) 
another clinical record for nasopharyngitis the same dates; 
(g) treatment for Pedis pediculosis in October 1943; and (i) 
another supplemental record for nasopharyngitis in August 
1944.

All of the records submitted by the veteran since filing his 
claim in 1997 are new.  The question will be whether they 
bear directly and substantially upon the issue of whether the 
veteran has a current disability caused or aggravated by a 
disease or injury in service (the "matter under 
consideration") and are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claims.

The statement of Dr. Harman (o) and the statement of Dr. 
Smith (p) together recount a total of three treatments of the 
veteran in 1993 and 1994 for acute and chronic bronchitis.  
Dr. Smith related the veteran's bronchitis to smoking.  These 
statements reflect treatment many years after service and do 
not connect bronchitis to any disease or injury in service.  
They do not deal with pneumonia residuals at all.  As they do 
not relate directly and substantially to the issue of whether 
a current disability was caused or aggravated by military 
service, they are not material.

The x-ray reports from Dr. Anderson (r) and (s) and from 
Matty Hersee Hospital (q) reflect pulmonary emphysema, COPD, 
and calcified granuloma of the right base.  They provide no 
evidence of connection of any of these conditions with 
service, and they are not material.

The veteran's hearing testimony, and that of his friends, is 
new, but it does not bear directly and substantially on 
whether the veteran has current residuals of the pneumonia or 
the acute bronchitis that he suffered in service.  To the 
extent that the veteran's testimony reflects continuity of 
symptomatology, it still lacks any evidence of a medical 
nexus with any disease in service, or with any currently-
diagnosed lung condition.  The veteran's coworker did not 
begin to work with him until some ten years after service, so 
her testimony as to his work-related problems offers no basis 
for connecting a current disability with service.  The 
veteran's friend who is a nurse offered only a personal 
recollection of the veteran having problems breathing, and 
said she was not involved in his treatment or diagnosis.  Her 
statement is not material.

The handwritten note by Dr. Spears (t) is not material, as it 
does not give a diagnosis or reason for the veteran's four-
five day sickness, and the veteran himself could not remember 
the reason for it.

The letter from Dr. Anderson (u) reports the history of 
treating the veteran in the 1980s on four occasions for a bad 
cold or lung congestion.  It makes no reference to any 
bronchitis or pneumonia, and it does not connect the 
veteran's symptoms in any way with service, and it is not 
material.

The thallium stress test (v) does not relate to a condition 
in issue, and it is not material.  Progress notes from 
Meridian Medical Associates (x) deal primarily with treatment 
and monitoring of the veteran's heart condition.  To the 
extent that they detail problems with cough or congestion, 
they do not relate any such condition to any disease in 
service.  They are not material.

Records from Kemper County Medical Center (y) deal primarily 
with the veteran's heart condition.  To the extent that they 
deal with lung problems, they provide no basis for connecting 
those problems with service, and they are not material.

Laboratory and medical test results from Meridian Medical 
Associates (z) provide no information relating any of the 
veteran's lung symptomatology with any disease in service, 
and they are not material.  To the extent that they include a 
relevant history, the echocardiogram notes a history that is 
adverse to the veteran's claim, with a report of pneumonia as 
a child and 50 years of smoking.  That record does not relate 
the history to any pertinent diagnosis, and it certainly 
relates no current diagnosis to the veteran's military 
service.  It is not material.

Treatment records from Matty Hersee Hospital dated in the 
1980s (aa) contain diagnoses of bronchitis and COPD and 
emphysema, but no indication of any connection between those 
diagnoses and any disease in service.  They are not material.

The lay statements offered in support of the veteran are not 
material.  None of them are by anyone with any medical 
qualification that is indicated.  They recount generally a 
lay assessment that the veteran was not as healthy when he 
returned from service, or that he often had treatment for 
lung problems.  While perhaps helpful in addressing the 
veteran's symptomatology as observed by these lay witnesses, 
the statements do not provide an relevant, competent, or 
material evidence as to a nexus between any of the perceived 
health problems and any disease in service.  They are not 
material.

As the veteran has not presented evidence that is new and 
material, his claims of entitlement to service connection for 
residuals of pneumonia and bronchitis are not reopened.


ORDER

New and material evidence not having been submitted, the 
claims of entitlement to service connection for old fracture 
of right ribs; residuals of primary atypical right lobe 
pneumonia; and residuals of acute bronchitis, are denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

